Case 1:17-cv-10275-ADB Document 72 Filed 10/01/19 Page 1of1
@AO4SO (Rev. 5/85) _Jud in a Civil C

UNITED STATES DISTRICT COURT

DISTRICT OF

 

 

MICHAEL BONBON JUDGMENT IN A CIVIL CASE

V.
Case Number: 17-CV-10275-ADB
ELITE GUARDIAN SOLUTIONS, LLC

X Jury Verdict. This action came before the Court for a trial by jury. The issued have been tried and the jury has
rendered its verdict.

O Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or heard and
a decision has been rendered.

IT IS ORDERED AND ADJUDGED

Judgment in favor of the defendant.

I0-)-19 ROBERT M. FARRELL

 

 

(By) Degfuty Clerk
